Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 1-2, 19-27 and 29-32 are pending. 
	The amendment filed 11/23/2020  which amends claims 1-2, and cancel claims 3, 16-18, 28 and 33-35 has been entered.  Claims 4-15 were canceled by the amendment filed 8/10/2018. Claims 1-2, 19-27 and 29-32 are under examination.  
		   Continuation data and Claimed benefit            
This application is a CON of PCT/EP2016/078781 11/25/2016 which claims benefit of 62373973 filed 8/11/2016 and claims benefit of 62295010 filed 2/13/2016 and claims benefit of 62260194 filed 11/25/2015. The provisional application 60260194 has support for the elected invention. 	
              Withdrawal of rejections and objections
             The 102 rejection of claims 1-2, 19-22, 25-27 and 29 by Pham is withdrawn in light of the amendment of claims 1 and 2 which incorporated the limitation of claims 18 and 28, respectively. It is noted that claims 18 and 28 are not included in the 102 rejection as argued by applicant. 
The 112(b) rejection of claim 27 is withdrawn in light of the amendment of claim 27.
	The objection to claim 1 is withdrawn in light of the amendment of claim 1.
	 The objection to the specification is withdrawn in light of the amendment of the specification thereof.

Examiner remark: the amendment of claims 1 and 2 necessitates the following 103 rejections

             Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

[1] Claims 1-2, 19-22, 24-27, 29, 30 and 32 are rejected under 35 U.S.C. 103(a) as being obvious over Pham et al. (US20120322666), or alternatively in view of US 20150368710 (‘710) and US 20130240356 (‘356).
Examiner remark: the term “or alternatively in view of …” is used therein due to the interpretation of the phrase “solid phase support” recited in the currently amended claims 1 and 2 in alternate ways.

Pham teaches methods of isolation of “polymerase nucleic acid complexes” from mixtures having both active and inactive complexes by initiating nucleic acid synthesis so as to open up a portion of a double stranded region rendering that region single stranded. The polymerase nucleic acid complexes can be separated from inactive complex or free enzyme  by using hook oligonucleotides to target single stranded regions on the nucleic acid by binding to the sequences that are exposed. The hook oligonucleotides bound to the active “polymerase-nucleic acid complex” are isolated, and the active “polymerase-nucleic acid complexes” is released (see abstract, [0008]; [0066], [0070]; and ref claim 1 of  Pham).
The “hook oligonucleotide” (thereafter also termed “hook”) comprises “a capture region” that is complementary to a sequence on the displaced second strand and/or a “retrieval region” that can be a bead or a solid surface  which allows the hook molecule attached to the “polymerase-nucleic acid complexes” to be separated from other components in the mixtures (see [0075], Pham). 

The methods comprise mixing a polymerase enzyme, double-stranded polynucleotide (equivalent to instant “polynucleotide template” in claims 1, 2), and a “hook oligonucleotide” (“hook”)  which is equivalent to instant “a capture oligonucleotide” (in steps (a) and (d) of claim 1; and step(a) of claim 2). As mentioned-above, the “hook” comprised  retrieval region” that can be a bead or a solid surface wherein the bead is for purification to separate the “polymerase-isolation of the “polymerase-nucleic acid complexes”) which comprises “biotin” (see [0012] and ref claims 11-12 of Pham) wherein the biotin is a purification moiety (claims 22, 30).  Thus, Pham teaches the instant “capture complexes” comprising “a polymerase, the template and a oligonucleotide (i.e., “hook oligonucleotide” of Pham) conjugated to a purification moiety” set forth in step(a) of claims 1 and 2.  Therefore, the “mixing” step of Pham discussed above is applied to instant “providing a reaction mixture…” (step (a), claims 1, 2).

 The “hook oligonucleotide” comprises the “binding pair” (see above) which comprises biotin for isolating the “polymerase-nucleic acid complex” (see [0012], lines 3-4 and 8; and [0017], lines 8-10 and 12, Pham); the biotin (purification moiety) form linkage with streptavidin (a “purification moiety binding compound”, step(b), claims 1, 2) (see [0022], Pham) which are the components of the “capture complex” discussed above,  as applied to binding the capture complex to a solid phase support comprising a purification moiety (biotin)-binding compound (streptavidin) of step(b), claims 1 and 2 for the isolation of active polymerase-nucleic acid complexes from mixtures having both active and inactive complexes taught by Pham.

The method (Pham) which is directed to isolating active polymerase-nucleic acid complexes ([0104], Pham) involves initiating polymerase mediated DNA synthesis to extend the primer, whereby the primer is extended into the double stranded region  and requires that template directed polynucleotide synthesis is initiated by adding the required reagents (see [0081], lines 1-9; and [0016], lines 11-15, Pham) Pham), as applied to step(c), claim 1.

Since the method of Pham is directed to the  isolation of active “polymerase-nucleic acid complexes” from mixtures having both active and inactive (see above), and method is performed using the “hook oligonucleotide”  that is equivalent to instant “a capture oligonucleotide” (step(d), claim 1) (see above discussion; and also see [0008], lines 13-14, Pham) and is designed to isolate the complex having active polymerase enzyme from complex that are not active ([0016], last 4 lines; and [0173],  Pham) that is the “unextended complementary sequences” (step(d), claim 1); thereby isolating said active polymerase complexed from  polymerase complex components including inactive polymerase, as applied to  instant step(d), claim 1 and step(c), claim 2. 
The “hook oligonucleotide”  is a “capture oligonucleotide” because the hook contains the capture sequences for isolation of the polymerase-nucleic acid complex (see [0015], Pham) wherein the hook bound to the active “polymerase-nucleic acid complex” can be isolated (see abstract and [0008], Pham). The bound “capture oligonucleotide” (hook) necessarily forms “a capture complex” (step(d), claim 2).
bead or a solid surface wherein the bead is considered to be a “solid phase support” (step(d), claim 2) and the bead is used for separating the “polymerase-nucleic acid complexes” from other components in the mixtures ([0075], lines13-18, Pham), the method of Pham is applied to instant step(d), claim 2. 
The Pham’s method is directed to separating the active “polymerase-nucleic acid complexes” from those which are inactive thereby purifying said active “polymerase-nucleic acid complexes”  (see abstract and [0065], lines 11-13 and 21, Pham), as applied to “active polymerase complexed having extended complementary sequences are released from said capture complex…” set forth in step(d), amended claim 1. 

Pham does not expressly teach that inactive polymerase complexes having unextended complementary sequences remain bound to said solid phase support (step(d), amended claim 1).
It is noted that the amended claim 1 incorporates the limitation that the “inactive polymerase complexes remains bound to the solid phase support so as to allow the active polymerase complexed to be released and isolated.  The prior art (Pham) has specifically  at [0118] taught that an alternative way to use the “hook oligonucleotide to be selectively bound to the “inactive” polymerase complexed rather than active complexes. 
In said “alternative way” (Pham), the hook oligonucleotide is used to capture the template DNA of the complex wherein the hook oligonucleotide is complementary at its 5' end, and has a “retrieval segment” that is not complementary at its 3' end wherein the “retrieval segment” comprises the magnetic “beads”  ([0118], lines 16-20, Pham). When undergoing the polymerase catalyzed DNA synthesis, the complexes that are active will displace the hook oligonucleotide ([0008], Pham), but the complexes that are “inactive” remains bound with the hook oligonucleotide via hybridizing to them (see [0118] as discussed above). Subsequently, the inactive complexes bound with hook oligonucleotide is removed from the solution through its’3 end “retrieval segment” having said magnetic “beads”   thereby isolating/separating the active polymerase complexes from the “inactive”  polymerase complexes. 
Since as discussed-above the “retrieval region” comprising the beads is designed for the isolation purpose ([0011], last three lines, Pham), one of ordinary skill in the art would have known that the “hook oligonucleotide” containing the retrieval region that comprises the beads can be alternatively used for binding the inactive polymerase complexed ([0118], Pham) which reads on instant “inactive polymerase complexes having unextended complementary sequences remain bound to said solid phase support” (step(d), claim 1), and also reads on instant “removing unbound polymerase components from said capture complex bound to said solid phase support” ([0012], [0014], [0017] and [0019], Pham) (step(d), claim 2); wherein the “beads” (Pham) are such the “solid phase support” so as to separate from the active “polymerase-nucleic acid complexes” in the mixtures/solution which is an alternative way to isolate the  active “polymerase-nucleic acid complexes” from mixtures having both active and inactive complexes as disclosed by abstract of Pham.  
It is noted that the “capture oligonucleotide” (hook) bound with the polymerase complex which necessarily forms a “capture complex” (step(d), claim 2) has been discussed above.
Therefore, one of ordinary skill in the art would have done so to obtain the active polymerase for increased performance of such polymerization based sequencing methods ([0007], Pham) with reasonable expectation of success; and therefore, claims 1 and 2 are prima facie obvious over the cited prior art.  


  	The following is the rejection claims 19-22, 25-27, 29, 30 and 32 by Pham.
	The hook oligonucleotide comprising a “primer” (claim 19) (see [0181], lines 1-2; and [0015], lines 15-17, Pham) wherein the “capture oligonucleotide” of hook bound with the polymerase complex forms a “capture complex”; and thus, the prior art capture complex contains the primer, as applied to claim 19.
	In the Pham’s method, the polymerase complexes (active form) which is bound to solid surface are isolated and purified while the unbound components including the inactive polymerase complexes are removed by washing away from the solid surface ([0173], lines 1-8, Pham), as applied to claim 20.
The circular DNA template (Pham) contains hairpin region ([0016], lines 4-6, Pham), i.e., it is a “hairpin template” that is a “self-priming template” (claims 21, 26, 29) as evidenced by [0089] of instant specification. 
In the Pham’s method, the purification moiety is biotin (claim 30) and purification moiety-binding compound is streptavidin (see above discussion), as applied to claim 22.
The hook oligonucleotide is a “capture oligonucleotide “(see above corresponding discussion) which further comprises a “primer” (see [0181], lines 1-2, Pham); and thus, said primer can function as a capture oligonucleotide primer (claim 25).
 The hook molecule (that is labeled as “230” in Figure 2 of Pham) has poly(A) tail wherein the hook oligonucleotide complementary (binding) to the template (claim 26) (see Figure 2, Pham). The hook comprises the retrieval region having poly(A) ([0012], lines 1-3, Pham), wherein the retrieval region is complementary to a sequence attached to “beads” for the isolation ([0017], lines 1-4, Pham), and the retrieval region can also be a “binding pair” ([0075], lines 9-10, Pham) that comprises “biotin”  ([0017], limes 12-14, Pham) which is a purification moiety (claim 26). In light of the open-ended phrase “comprises”, the template molecule is considered to be a template complexed with the hood oligonucleotide which comprises render claim 26 obvious.    
Further, Pham teaches the isolation of the polymerase nucleic acid complex which is bound to beads as solid support  through using the hook oligonucleotide that comprises the beads 27.
Regarding claim 32 which is directed to the complex comprising a nanopore,  it has been known in the art (‘356) that nanopore can be used to capture and isolate “polymerase nucleic complex” ([0053] and [0011], ‘356) which is the common subject matter of Pham. Furthermore, the nanopore art (‘710) teaches that  the “nanopore” allows for detecting capture of the nucleotide by the nanopore-linked polymerase so that it results in significantly improved rate of capture by the “polymerase-nanopore complex” ([0298], Example 15, ‘710) which also is the common interest of Pham who discloses that the isolated “polymerase-nucleic acid complex” is useful for single-molecule nucleic acid sequencing (see [0010], Pham). Thus, it would have been prima facie obvious for one of ordinary skill in the art to use the “nanopore” (claim 32) to capture the polymerase complexes in the Pham’s method with reason expectation of success.  
Therefore, claims 1-2, 19-22, 24-27, 29 and 32 is prima facie obvious over the prior art teachings.

The applicants’ response to the 103 rejection
	The response filed 11/23/2020 asserts that the amendment of claims 1 and 2 would obviated the obviousness rejection, and that Pham does not teach the limitation that the inactive polymerase complexes remain bound to the solid support and the limitation that active polymerase complexes are isolated and removed from the other components as required by the currently amended (filed 11/23/2020) claims 1 and 2, wherein the limitations are taken from the claims 18 and 28 which now are canceled  (p. 9, 4th paragraph to p. 10, 3rd paragraph, the response).  Particularly, the response argues that the reference Pham does not teaches step(d) of claim 1 and steps(c) and (d) of claim 2, since Pham only teaches isolating the inactive polymerase  complexes which are also still linked to the hook oligonucleotides (p.11, 1st paragraph, the response). In addition, the response asserts that the claimed methods enrich for active polymerases only, whereas Pham teaches enriching for inactive polymerase and nucleic acids (p.11, 4th paragraph, the response). The response also asserts that ‘356 (Wanunu) and ‘710 (Fuller) do not remedy the deficiencies of Pham (p.11, 4th paragraph, the response). Thus, the response requests withdrawal of the 103 rejection.

	The applicants’ argument are found not persuasive because of the reason set forth in the above rejection and the reasons below. 
            Briefly, Pham has taught the isolation of active “polymerase-nucleic acid complexes” from mixtures having both active and inactive complexes by initiating nucleic acid synthesis so as to open up a portion of a double stranded region rendering that region single stranded. The  active “polymerase-nucleic acid complexes” can be separated from inactive or free polymerase polymerase-nucleic acid complex” are isolated, thereby the active “polymerase-nucleic acid complexes” is released which is applied to instant step (d), claim 2 (see abstract, [0008]; [0066], [0070]; and ref claim 1 of  Pham).
 	Particularly, Phan has taught an alternative way to separate the active polymerase complexes from the inactive polymerase complexes by allowing the hook oligonucleotide comprising the retrieval region that comprises a bead (e.g., magnetic bead) to hybridize thereby binding to the “inactive” polymerase complexes ([0118], Pham); and then, the hook oligonucleotide with the bound inactive complexes can be isolated and removed from solution using the retrieval region (see [0118], lines 11-20). As result, the active polymerase complexes can  be separated from the inactive complexes.     
The hook oligonucleotide of Pham is a capture sequence which be bound with the active “polymerase-nucleic acid complexes” to be separated, and hook oligonucleotide has the feature that it comprises the “retrieval region” containing the beads for binding the inactive polymerase complexes (see the above corresponding discussions), which reads on instant “inactive polymerase complexes having unextended complementary sequences remain bound to said solid phase support” (step(d), claim 1), and also is an obvious variation of instant “removing unbound polymerase components from said capture complex bound to said solid phase support” (step(d), claim 2). Thus, the applicants’ argument that incorporation of the limitation of claims 8 and 31 regarding instant step(d) of the amended claims 1-2 would obviate the obviousness rejection is not persuasive.
Contrary to the applicants’ argument “Pham only teaches isolating the inactive 
polymerase  complexes which are also still linked to the hook oligonucleotides”,   as discussed above, the Pham’s disclosure is focusing on isolating the active isolation of active “polymerase-nucleic acid complexes” from mixtures having both active and inactive complexes. It is noted that the amended claim 1 requires the “inactive polymerase complexes” remain bound to the solid phase support, and that the Pham’s “hook” comprises the “capture sequences” which can be bound to active “polymerase-nucleic acid complex” that is to be isolated (see abstract and [0008], Pham) wherein the “hook” molecule has the “retrieval region” which comprises a bead (a solid support) thereby forming a capture complex bound to the bead that is used to separate the polymerase-nucleic acid complexes from other “polymerase components” unbound (e.g., unbound polymerase enzyme and template molecules). Thus, the Pham’s teachings meet the limitation “of step(d) of claim 1.
	Applicant should be noted that claim 2 as written is drawn to isolating “a polymerase complex” which can be active or inactive polymerase complex”;  and thus, the Pham’s method of using the “hook oligonucleotide” (as a capture oligonucleotide) to separate the “active” 
	In addition,  it should be noted  that, the step(d) of claim 1 is only required to separate the inactive polymerase complexes that remains bound to the solid phase support from the active polymerase complexes which is released from the capture complex by the activity of the active polymerase; Pham has taught the hook oligonucleotide that is hybridized to the polymerase-nucleic acid complex, the polymerase-nucleic acid complex can be released by raising the stringency of the solution, for example by lowering the ionic strength or raising the temperature ([0069], lines 21-25, Pham) wherein the hook oligonucleotide comprises a specific capture sequence that is specific for isolation of complexes comprising a desired template molecule ([0019], lines 1-5, Pham). Thus, Pham teaches step(d) of amended claim 1. 

As far as the argument “the claimed methods enrich for active polymerases 
only, whereas Pham teaches enriching for inactive polymerase and nucleic acids” is concerned, the applicant’s argument is found baseless and unpersuasive because of the same reasons set forth above, and because Pham’s Hook oligonucleotide is designed and used to enrich complexes having target-specific regions (see [0057], and Example 2, Pham) thereby the hook molecules bound to active polymerase-nucleic acid complexes can be isolated, and thus, the active polymerase complexes released and isolated (see abstract, Pham).
As for as the step(c) of claim 2 which is directed to isolating the polymerase complexes from the polymerase complex component is concerned, said “polymerase complex component” encompasses free enzyme or any unbound component of the polymer complex. Since the “hook oligonucleotide” which functions as a “capture oligonucleotide” is designed/used to separate the complex having active polymerase enzyme from complex that are not active ([0016], last 4 lines; and [0173],  Pham), step(c) of claim 2 is obvious over the prior art teachings of Pham.       
There are no deficiencies in Pham’s teaching as applied to claims 1-2 which need to be remedied by ‘356 and/or ‘710 as argued by applicants. It should be noted that the reference ‘356 and ‘710 are cited for providing the teaching/rationale of obviousness of using the” nanopore” as a solid phase in place of the beads (Pham) based on the claim interpretation set forth in the above 103 rejection. Therefore, the 103 rejection is proper and stands.

 [2] Claims 23 and 30-31 are rejected under 35 U.S.C. 103(a) as being obvious over Pham as applied to claims 1 and 2 from which claims 23, 30 and 31 depends, respectively, and further in view of US 20060228325 (‘325).
Although the rejection claim 30 has been discussed in the 103 rejection [1], in the event that claim 30 is alternatively construed as the a modified biotin , the following rejection is applicable. 
The teachings of claims 1-2 by Pham have been set forth above.
biotin prior art that “biotin derivative” such as “desthiobiotin” is useful because 
it binds tightly enough to provide a strong association ([0050], lines 7-10, ‘325) and the biotin trimer comprising two units of desthiobiotin and one unit of normal biotin (see structure 25 shown at page 26, ‘325) wherein said “biotin trimer” is a desthiobiotin derivative (claims 23, 31). One of ordinary skill in the art would have known that said desthiobiotin derivative (trimer) is a good alternative to native biotin monomer for its utilization in the Pham’s method of the isolation of active polymerase-nucleic acid complexes from mixtures through the hook oligonucleotide that comprising the biotin (see above corresponding discussion), wherein the trimer biotin derivative provide multiple sites for streptavidin binding in order to form stronger binding for the purpose of isolating the “active polymerase-nucleic acid complexes” (Pham). Here, it is noted that, if claim 30 is alternatively limited to the a modified biotin, ‘325 teaching can applicable to claim 30 as well. Thus, it would have been obvious for one of ordinary skill in the art to choose and use the desthiobiotin derivative to achieve the desired outcome of the isolation of active polymerase-nucleic acid complexes which is useful in the polymerization based sequencing methods ([0007], Pham) with reasonable expectation of success. 

The applicants’ response to the 103 rejection
	At page 12, the response filed 11/23/2020 asserts that claims 23, 30 and 31 depend from the amended claims 1 or/and 2 which incorporates limitations of claim 18 or/and 28, respectively (both claims  18 and 28 have been canceled), and since claims 18 and 28 are not subjected to the obviousness rejection, the response requests withdrawal of the rejection of claims 23, 30 and 31.
	The applicants’ argument are found not persuasive because the amendment claims 1 and 2 are obvious over the prior art Pham (see the above obviousness rejection of claims 1 and 2, which will not be reiterated herein). Since applicants do not particularly point out the reason why reference ‘352 in combination with Pham will not render the claims obvious, the 103 rejection of claims 23, 31 and 32 stands. It is noted that, contrary to the applicants’ assertion,  the claims 18 and 28 have been previously rejected under 35 USC 103(a) in the Office action mailed 7/22/2020.

Maintained-Claim Rejection –Obviousness Type Double Patenting 

              The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 19-27 and 29-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-19  of copending Application No. 16871973 (‘973). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. 

Claims 1-2 and 19-27 and 29-32 remain rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 3-19 of Application No. 16871973 (‘973). This is a provisional double patenting rejection because the conflicting claims have not in fact been patented. Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below. 
	Claims 1 and 3-19  of ‘973 disclose method for isolating active polymerase complexes. The method (claim 1) comprises the following steps: 
providing a reaction mixture comprising unbound polymerase complex components, and a plurality of capture complexes each comprising a polymerase enzyme, a polynucleotide template, and a capture oligonucleotide conjugated to a purification moiety; and providing reagents comprising nucleotides for enabling template complementary polynucleotide synthesis carried out by said polymerase to obtain a plurality of active polymerase complexes;

isolating said active polymerase complexes from said polymerase complex components including the  inactive polymerase complexes.
Thus, claim 1 of ‘973 discloses the common subject matter of instant claim 1 and 25. 
 In addition, claim 1 of ‘973 also disclose a method of positively isolating a polymerase complex comprising steps: providing a reaction mixture comprising unbound polymerase complex components, and a plurality of capture complexes each comprising a polymerase enzyme, a polynucleotide template, and a capture oligonucleotide comprising a purification moiety; binding said capture complexes to a solid support comprising a purification moiety-binding compound; and isolating said polymerase complexes from said polymerase complex component, which is the common subject matter of instant claim 2.
Claims 3-4 of ‘973 disclose that the capture complexes further comprise an oligonucleotide primer; and disclose that the method further comprises removing unbound polymerase components from the capture complexes bound to the solid phase support, which are the common subject matters of instant claims 18-20 and 27-28.
Claims 5-7 of ‘973 disclose that the polynucleotide template is a self-priming template; the purification moiety is a biotin or modified biotin, and that the purification moiety-binding compound is streptavidin or modified streptavidin wherein the biotin is desthiobiotin or a derivative thereof, which are the common subject matters of instant claims 21-23 and 30-31.
 Claim 8 of ‘973 discloses that the isolated polymerase complex comprises a nanopore,  which are the common subject matter of instant claims 24 and 32.
Claim 9 of ‘973 discloses that the polynucleotide template is a self-priming template and the self-priming template further comprises a purification moiety, which is the common subject matters of instant claim 26.

On page 12, the response filed 11/23/2020 requests abeyance of the obvious-type double patenting rejection until allowable subject matter is indicated. No allowable subject matter is indicated with a standing ground of the rejections. Thus, it is suggested that applicants file the appropriate terminal disclaimers for the above-discussed conflicting applications.   


  Conclusion
	  No claims are allowed.
			 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Samuel Wei Liu, Ph.D. whose telephone number is (571) 272-0949. The Examiner can normally be reached M-F from 8:30 am to 5:30 pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Manjunath N. Rao can be reached at (571) 272-0939. The official fax number for Technology Center 1600 is (703) 308-4242.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel W. Liu/
Examiner, Art Unit 1656
March 4, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600